Title: To Alexander Hamilton from James McHenry, 22 January 1800
From: McHenry, James
To: Hamilton, Alexander


          
            Sir,
            War department January 22. 1800
          
          I enclose you a letter just received from Lt. Jas. Ryan of the 3d. Regiment of Infantry—On the 25. Nov. last I wrote you and enclosed you a letter from that Gentleman—
          I am Sir W. great respect Your obed servant
          
            James McHenry
          
          Major Genl. A. Hamilton
        